IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT

                        _____________________

                             No. 95-30883
                        _____________________



VINCENT LaPRIME,

                                                Plaintiff-Appellant,


                               versus

DR. PALLAZZO, ET AL.,

                                                         Defendants,

DAVID WALTERS, JR., Deputy,

                                              Defendant-Appellee.
_________________________________________________________________

      Appeal from the United States District Court for the
                  Eastern District of Louisiana
                          (94-CV-3130-F)
_________________________________________________________________

                           October 9, 1996

Before REYNALDO G. GARZA, JOLLY, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Vincent LaPrime filed an action under 42 U.S.C. § 1983 against

Deputy David Walters, Jr. and others, alleging that Walters had

injured LaPrime’s wrist by using excessive force while trying to

handcuff LaPrime.   A key issue at trial was whether LaPrime had

reacted violently to Walters’ initial attempt to handcuff him. The



     *
      Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
district court admitted the testimony of Dr. Richard Richoux, a

psychiatrist who had previously treated LaPrime while LaPrime was

incarcerated in a prison psychiatric ward.      Dr. Richoux testified

that LaPrime suffers from anti-social personality disorder, and

that manipulative behavior and aggressive reactions to authority

figures are typical of that disease.        LaPrime appeals the jury

verdict   against   him,   arguing   that   Richoux’s    testimony   was

inadmissible character evidence under Fed. R. Evid. 404(a).

     Rule 404(a) states generally that “[e]vidence of a person’s

character or a trait of character is not admissible for the purpose

of proving action in conformity therewith . . .”    The Federal Rules

of Evidence do not define the term “character trait.” Other courts

and authorities, however, have concluded that a character trait is

“an element of one’s disposition.”    See United States v. West, 670
F.2d 675, 682 (7th Cir. 1982) (holding that “limited intelligence”

was not a character trait).

     Having considered these authorities and the arguments of the

parties, we conclude that Dr. Richoux’s testimony, concerning the

mental disease with which LaPrime had been diagnosed, was properly

admitted as expert medical opinion that would assist the jury in

determining a disputed issue of fact.       Fed.R.Evid. 702.    Accord-

ingly, the judgment of the district court is

                                                        A F F I R M E D.